Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Gerard and Kathnell O’Shea and All About Beauty Trust appeal from the district court’s orders reducing to judgment the Commissioner of Internal Revenue’s tax assessments against each of them for unpaid tax liabilities for the 2002, 2003, and 2004 tax years. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. O’Shea, No. 5:12-cv-04075, 2015 WL 738135 (S.D.W.Va. Feb. 20, 24, & 27, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.